              Case 1:21-cv-10039-IT Document 1 Filed 01/07/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                    )
LINCOLN SMITH,                      )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )                          C.A. No.
                                    )
CITY OF BOSTON, BOSTON POLICE       )
DEPARTMENT, COMMISSIONER WILLIAM )
G. GROSS, DETECTIVE MATTHEW BECKER, )
POLICE OFFICER DANA LAMB, and       )
JUNE FREEL,                         )
                                    )
      Defendants.                   )
                                    )

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C.A. §§1331, 1441 and 1446, defendant City of Boston (the “City”)

files this Notice of Removal of the above-captioned case from the Superior Court Department of

the Trial Court of the Commonwealth of Massachusetts, Suffolk County, to the United States

District Court for the District of Massachusetts. In support of this notice of removal, the City states

as follows:

                 CASE BACKGROUND AND GROUNDS FOR REMOVAL

       1.       On November 19, 2020, the plaintiff commenced a civil action in the Suffolk

Superior Court against the City, among other defendants, styled Smith v. City of Boston, et al.,

C.A. No. 2084CV02675 (the “State Court Action”). Plaintiff’s complaint asserts five (5) counts

against the defendants, including (3) against the City and/or the Boston Police Department
            Case 1:21-cv-10039-IT Document 1 Filed 01/07/21 Page 2 of 3




(“BPD”).1 The counts against the City include the first three counts, which allege violations of a

federal statute: 42 U.S.C. § 1983. Plaintiff also asserts a state statutory claims (under M.G.L. c.

12, §11(I) against the City.

       2.      As required by 28 U.S.C. §1446(a), attached as Exhibit A are copies of all process,

pleadings and orders served upon the City in the State Court Action.

       3.      The Notice of Removal is timely. Service of Plaintiff’s complaint was made on the

City on December 30, 2020. This Notice of Removal was filed prior to the expiration of 30 days

from the date of service. See 28 U.S.C. §1446(b)(1); Murphy Bros., Inc. v. Michetti Pipe Stringing,

Inc., 526 U.S. 344 (1999).

       4.      This Court has federal question subject matter jurisdiction over this matter pursuant

to 28 U.S.C. § 1331 as the civil action arises under three separate sections of Chapter 42 of the

United States Code.

       5.      Venue in proper in this Court pursuant to 28 U.S.C.A. §1441(a) because the State

Court Action is pending in Massachusetts.

       6.      To the extent that there are any true defendants other than the City in this action,

all defendants who are known to have been served, have consented, as required by 28 U.S.C.

1446(b)(2)(A), to the removal of this action to the United States District Court for the District of

Massachusetts.




1 The Boston Police Department is not a separate and distinct legal entity, but rather a department
of the City. In addition, Plaintiff has one “official capacity” claim. Claims asserted against an
individual defendants “in an official capacity” are claims against the City. See Kentucky v.
Graham, 473 U.S. 159, 165-66 (1985) (“[A]n official-capacity suit is, in all respects other than
name, to be treated as a suit against the entity.”).
                                                   2
            Case 1:21-cv-10039-IT Document 1 Filed 01/07/21 Page 3 of 3




       7.      This Notice of Removal has been served on Plaintiff’s counsel. A Notice of Filing

of Notice of Removal (attached as Exhibit B) will be filed in the Suffolk Superior Court upon

filing of this Notice of Removal.

       WHEREFORE, the City hereby removes the above-captioned case from the Superior

Court Department of the Trial Court for the Commonwealth of Massachusetts (Suffolk) and

requests that further proceedings be conducted in this Court as provided by law.

Date: January 7, 2021                                Respectfully submitted,
                                                     CITY OF BOSTON,
                                                     By its attorneys:

                                                     Eugene F. O’Flaherty
                                                     Corporation Counsel

                                                     /s/ Nieve Anjomi
                                                     Nieve Anjomi (BBO#651212)
                                                     Senior Assistant Corporation Counsel
                                                     City of Boston Law Department
                                                     City Hall, Room 615
                                                     Boston, MA 02201
                                                     (617) 635-4098
                                                     nieve.anjomi@boston.gov

                                      Certificate of Service

        I, Nieve Anjomi, hereby certify that on January 7, 2021, a true and correct copy of this
document filed through the ECF system will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing and that paper copies will be sent to those indicated
as non-registered participants and counsel for the plaintiff, Vikas Dhar, Esq.
(vikas@dharlawllp.com) and Robert Griffin, Esq. (rgriffin@dharlawllp.com), Dhar Law LLP,
One Constitutional Wharf, Ste 320, Charlestown, MA 02129, by email, who have not yet made an
appearance before this Court.


                                                    /s/ Nieve Anjomi.
                                             Nieve Anjomi




                                                3
